14 A.3d 749 (2011)
205 N.J. 234
In the Matter of Anthony N. PICILLO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-35 September Term 2010, 067207
Supreme Court of New Jersey.
March 30, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-233, in which a five-member majority concluded that ANTHONY N. PICILLO of WEST ORANGE, who was, admitted to the bar of this State in 1991, should be censured for violating RPC 1.8(a) (prohibited business transaction with client), RPC 1.15(a) (negligent misappropriation of funds), RPC 1.15(d) (recordkeeping violations), RPC 8.1(a) (false statement in connection with a disciplinary matter), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And four members of the Disciplinary Review Board having concluded that respondent should be suspended from the practice of law for a period of three months;
And ANTHONY N. PICILLO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a period of suspension is required because of the seriousness of respondent's conduct in violation of RPC 8.4(c), taken together with the other unethical conduct established;
And good cause appearing;
It is ORDERED that ANTHONY N. PICILLO is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 29, 2011; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.